Citation Nr: 0707447	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  03-25 369A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to June 1970 
and from April 1971 to April 1974, including service in the 
Republic of Vietnam.  The veteran is deceased and the 
appellant is the surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  During the course of appeal, 
jurisdiction over the case was transferred to the RO in 
Baltimore, Maryland.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After review, the Board observes that further development is 
required prior to adjudicating the appellant's claim.

The appellant contends, in essence, that the veteran's post-
traumatic stress disorder (PTSD) and diabetes mellitus, due 
to exposure to herbicides in Vietnam, caused or contributed 
to his death.  In this regard, the Board observes that 
service connection was only in effect for PTSD.

First, on her September 2003 VA Form 9, the appellant 
requested a Decision Review Officer hearing at the 
Washington, D.C. RO.  The record fails to show that the 
appellant has been provided this hearing.  Thus, the RO 
should schedule the appellant for a personal hearing before a 
Decision Review Officer or hearing officer at the RO.

Second, the Board notes that the record previously contained 
the veteran's terminal VA hospital records from September 
2001.  A review of the claims file shows that those records 
are currently not of record.  Thus, the RO should attempt to 
reassociate those records with the claims file.

Third, the record shows that the veteran had been receiving 
benefits from the Social Security Administration (SSA).  
Records from the SSA are not of record.  As they may be 
relevant to this appeal, the RO should attempt to obtain and 
associate with the claims file all documents pertaining to 
the veteran, including any administrative decision and the 
medical records relied upon concerning his claim.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Fourth, as noted above, the Board previously requested an 
expert medical opinion from the Veterans Health 
Administration.  The Board observes, however, that the 
opinion is inadequate.  In this regard, the expert suggested 
that a psychiatrist provide an opinion as to whether the 
veteran's PTSD was the principal or contributory cause of his 
death.  Moreover, the examiner did not, as requested, 
indicate whether the veteran had diabetes mellitus type 2 and 
whether it was the principal or contributory cause of his 
death.  Thus, the RO should refer the veteran's claims file 
to a VA psychiatrist to obtain an opinion as to whether his 
PTSD caused or aggravated his heart condition and/or 
contributed to his death.  The RO should also refer the 
veteran's claims file to a VA specialist in internal 
medicine, endocrinology, or cardiology to obtain an opinion 
as to whether he had diabetes mellitus type 2 and, if so, 
whether it caused or aggravated his heart condition and/or 
contributed to his death.  

Finally, the Board observes that further development is 
required under the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002), and implemented at 38 C.F.R. § 3.159 (2006).  During 
the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was not provided with 
notice of the type of information or evidence necessary to 
establish an effective date for the benefit sought on appeal.  
Thus, corrective notice can be provided on remand.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the appellant and 
her representative a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation of the information or evidence 
needed to establish an effective date for 
the benefit sought on appeal, as outlined 
by the Court in Dingess/Hartman.

2.  The RO should schedule the appellant 
for a personal hearing at the RO.

3.  The RO should attempt to reassociate 
with the claims file the veteran's 
terminal hospital records from September 
2001 from the VA Medical Center in 
Martinsburg, West Virginia.

4.  The RO should contact the SSA and 
request copies of all documents pertaining 
to the veteran, including any 
administrative decision and the medical 
records relied upon concerning his claim.

5.  After the foregoing, the RO should 
refer the veteran's claims file to a VA 
psychiatrist to obtain an opinion as to 
whether it is more likely, less likely, or 
as likely as not that the veteran's PTSD 
caused or aggravated his heart condition 
and/or contributed to his death.  

The RO should also refer the veteran's 
claims file to a VA specialist in internal 
medicine, endocrinology, or cardiology to 
obtain an opinion as to whether the 
veteran had diabetes mellitus type 2 and, 
if so, whether it caused or aggravated his 
heart condition and/or contributed to his 
death.  

The physicians should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

6.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


